YOUNG, District Judge
ORDER
Defendant, Board of Zoning, Subdivision and Building Appeals, has moved for dismissal of this action under Rule 11 of the Rules of the District Court of the Virgin Islands. This motion was withdrawn orally in Court and I therefore make no ruling upon it. However, the attorney *168for defendant has requested guidance from the Court as to the procedures to be followed upon an appeal from the Board of Zoning, Subdivision and Building Appeals, under 29 V.I.C. § 236. Defendant has also moved the Court for an Order requiring petitioner to give a bond, pursuant to Rule 11.
I have concluded that an appeal from the Board of Zoning, Subdivision and Building Appeals, is in the nature of a writ of review and should be governed by the provisions of 5 V.I.C. § 1421 et seq. and by the procedures specified in Rule 11 as modified by 29 V.I.C. § 236.
Wherefore, it is hereby ORDERED:
1. That a writ of review is allowed.
2. That petitioner is required to post a cash or property bond in the sum of $500.00.
3. That upon the filing of the bond, the Clerk shall issue the writ directed to the Board of Zoning, Subdivision and Building Appeals (Mario Reovan, Chairman), to be returned to this Court within twenty (20) days, together with a certified copy of the record of the proceedings in question.
4. That upon receipt of the returned writ and record, the Clerk will notify the parties hereto, giving petitioner twenty (20) days within which to file a memorandum in support of his petition and respondent, ten (10) days thereafter to file an answer or reply memorandum.
5. That the matter may then be noticed for hearing by either party, or the parties may notify this Court to make its review of the Board’s decision without oral argument.